Citation Nr: 1502577	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to August 1993 and June 1996 to April 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the April 2012 Statement of the Case (SOC) identifies the September 2010 rating decision, in which the RO confirmed and continued its August 2009 denial of service connection for bilateral hearing loss and tinnitus, as the rating action on appeal.  The Veteran submitted additional evidence and a request for reconsideration seven months after the August 2009 rating decision.  See March 2010 statement.  The Board observes that the Veteran was sent a corrected notice letter in April 2010, informing him that the prior notice letter contained erroneous information and that in fact his appeal period for the August 2009 decision had not expired.  The Board will construe the March 2010 statements as a notice of disagreement to the August 2009 rating decision on the hearing loss and tinnitus issues.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  A remand is necessary for additional development.  

The Board notes that the Veteran's claim for entitlement to service connection for bilateral hearing loss has been denied because the medical evidence has not demonstrated a diagnosis of post-service hearing loss, as defined by VA regulations.  

The Veteran's most recent VA examination was in August 2010, at which time it was determined that he did not have a current diagnosis of bilateral hearing loss, as defined by VA regulations; importantly, however, the Veteran sought treatment for his hearing loss at a VA Outpatient Center in January 2013.  At that time, after completing a hearing test, the examiner stated in comparison to the August 2010 VA examination, the Veteran's thresholds were 10-15/20 decibels poorer at several frequencies.  As such, the Board finds the Veteran should be afforded a new VA examination and a nexus opinion should be obtained. 

The Veteran also seeks entitlement to service connection for tinnitus.  The August 2010 examiner noted that a review of the file revealed normal hearing (pre-existing mild high frequency hearing loss in the right ear noted in 1988 and 1989 though resolved at later audiograms) at the enlistment and separation exam with no significant shift of greater than 10 decibels noted at any frequencies.  Therefore, the VA examiner opined that it was less likely as not that the Veteran's tinnitus was a result of noise exposure while in the service as hearing was clinically normal bilaterally and there were no significant threshold shifts. The examiner added that  "all service medical records and service treatment records were silent for tinnitus complaints."  The Board, however, observes that the Veteran was discharged from service in April 2009 and his application seeking compensation benefits for tinnitus was filed in March 2009.  The Board finds that another opinion is warranted.  

All updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for bilateral hearing loss AND tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must review the claims file.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's hearing loss is causally or etiologically due to service (In so opining, the examiner is asked to do the following:  (1) assume as true that the Veteran was in fact exposed to military noise during service; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss) and,

b) that the Veteran's tinnitus is causally or etiologically due to military noise in service OR otherwise had its onset in service (In so opining, the examiner is asked to do the following:  (1) consider fact that the Veteran's application for compensation for tinnitus was filed prior to his discharge from service; and (2) address whether the Veteran's description of his ear symptoms is consistent with tinnitus or any other ear disorder).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above actions, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


